Citation Nr: 0702383	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic lumbosacral 
strain and, if so, whether the reopened claim should be 
granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic cervical 
strain and, if so, whether the reopened claim should be 
granted. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO denied 
entitlement to service connection for lumbar and cervical 
spine disabilities.  The veteran did not appeal that 
decision, and it became final.

2.  Evidence received since the final October 1992 RO 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  

3.  There is no competent medical evidence of record relating 
the veteran's current chronic lumbosacral and cervical strain 
to any disease or injury which occurred during active 
military service.  




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claims of 
entitlement to service connection for lumbar and cervical 
spine disabilities has been received, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Chronic lumbosacral and cervical strain were not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

As noted, the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.  
In April and November 2003, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The 2003 letters informed the veteran 
that VA would obtain all medical treatment records he told 
them about as well as any relevant evidence in the custody of 
a Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
He was advised that, since his claims had been denied 
previously, it was his responsibility to send evidence that 
had not been submitted previously and evidence that would 
show his claimed conditions began in or were aggravated by 
service.  This effectively informed the veteran of what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was also 
advised that he should send any medical reports he had, send 
information describing any additional evidence, or send the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claims.  

The Board finds that the content of the April and November 
2003 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letters, the July 2004 
Statement of the Case (SOC) and October 2006 Supplemental 
Statement of the Case (SSOC) were issued, which provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
notes the RO attempted numerous times to obtain records from 
the Social Security Administration (SSA).  In August 2006, 
however, SSA indicated the veteran was denied Social Security 
Disability benefits in June 1999 and a disability file had 
not been established for the veteran.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

With respect to the recent decision from the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the RO sent the veteran a letter in March 
2006 informing him of how disability ratings and effective 
dates are assigned.  Although the RO's Dingess/Hartman 
notification was provided after the initial unfavorable AOJ 
decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the decision 
herein denies entitlement to compensation.  Any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.  Therefore, further 
VCAA notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated October 1992, the RO, in pertinent 
part, denied entitlement to service connection for lumbar and 
cervical spine disabilities.  The record reflects the veteran 
was notified of this decision the same month and did not 
submit a notice of disagreement as to the prior 
determination.  Therefore, the October 1992 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  

The evidence received into the record since the October 1992 
rating decision includes private treatment records which 
refer to the veteran's current back disability and a lay 
statement regarding an in-service accident which injured the 
veteran's back.  Also received were VA outpatient treatment 
records, dated November 2002 and February 2004, which provide 
potential nexus opinions linking the veteran's current spinal 
disabilities and military service.  At the time of the last 
final decision, there was no medical opinion that provided a 
nexus between the veteran's spinal disabilities and military 
service.  Since the October 1992 decision, the veteran has 
provided a potential nexus opinion and, in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, the Board presumes the 
credibility of all evidence.  Therefore, it finds that such 
evidence is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claims for 
entitlement to service connection for chronic lumbosacral and 
cervical strain may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim. 
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts service connection for chronic 
lumbosacral and cervical strain is warranted because his 
current disabilities are related to an in-service injury to 
his neck and back.  Specifically, the veteran reports that, 
while in service, he fell into an 18-25 foot quarry and 
injured his neck and back after landing headfirst.  He states 
he was treated by a German medic who gave him pills and beer.  
The veteran states the German medic also told him that it 
seemed he had a hyperextended back and he would probably have 
problems later in life.  He later injured his neck and back 
when a tank hatch fell on his head.

The Board notes that the cervical spine is the area around 
the neck and the lumbar spine is the area between the thorax 
and the pelvis, or the lower back.  See Dorland's Illustrated 
Medical Dictionary 303, 961 (28th ed. 1994).  Due to the 
similar medical history and evidence related to these claims, 
as well as the similar disposition of the issues, the Board 
will address them in a common discussion.  After carefully 
reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against the veteran's claims 
for service connection for chronic lumbosacral and cervical 
strain.  

In applying the legal criteria above, the Board notes the 
service medical records (SMRs) do not contain any indication 
that the veteran's cervical spine disability began in or was 
aggravated by service.  With respect to his lumbar spine 
disability, the SMRs reflect the veteran was treated twice 
for low back pain.  In February 1984, the veteran complained 
of low back pain that had persisted for one day following 
playing basketball and being elbowed in his back a couple of 
times.  Examination revealed lumbar spasm, and the assessment 
was a lumbar sprain from exercising.  In October 1984, the 
veteran complained of low back pain that was not due to any 
trauma but was a chronic problem.  On examination, his range 
of motion and heel-toe walk were normal.  The assessment was 
low back myalgia and he was prescribed medication.  On a 
report of medical history dated January 1985, the veteran 
reported he had low back pain recurrent with heavy lifting; 
however, the associated report of medical examination 
reflects the veteran's spine was normal and that he had 
recurrent low back pain with heavy lifting.  Subsequent 
reports of medical examination reflect the veteran's spine 
was normal.  In particular, the Board notes that, at the 
veteran's discharge examination in June 1985, his spine was 
normal on clinical examination and he denied having recurrent 
back pain.  

In evaluating the ultimate merit of this claim, the Board 
notes that while the service medical records show the veteran 
was treated in service for low back pain, the evidence of 
record does not contain a medical opinion linking the 
veteran's in-service low back problems to any currently 
diagnosed lumbar or cervical spine disability.  

In support of his claim, the veteran points to VA outpatient 
treatment records dated November 2002 and February 2004 which 
contain opinions from physicians which purport to relate the 
veteran's current spinal problems to his in-service injury.  
The November 2002 treatment record reflects the veteran was 
diagnosed with degenerative disc disease and he asked if his 
low back pain could be connected to his in-service injury.  
The physician noted he told the veteran it could be related.  
The February 2004 treatment record reflects the veteran asked 
the physician if the in-service quarry injury could be 
related to his current neck and back problems.  The physician 
noted that sufficient force to the head and neck could 
definitely cause chronic head, neck, and back pain.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Although the November 2002 and February 2004 VA treatment 
records provide a potential nexus between the veteran's 
current spinal disabilities and his military service, the 
Board finds these opinions to be of lessened probative value 
for the following reasons.  The Board again notes the 
opinions mentioned above state the veteran's low back pain 
"could be" connected to his in-service injury and that 
sufficient force "could definitely" cause chronic head, 
neck, and back pain.  However, these statements are 
speculative, at best, and are insufficient to support a 
finding of a relationship between the veteran's current 
diagnoses and military service.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  In addition, there is no 
indication that the veteran's service medical records or 
previous medical records were reviewed prior to rendering the 
opinions.  

Similarly, the record contains MRIs of the veteran's back 
dated February 1998 and October 2002 which refer to an old 
injury to the veteran's lumbar spine.  However, it appears 
the medical history reported in the MRIs is based on a 
medical history provided by the veteran as there is no 
indication that the veteran's SMRs or previous medical 
records were reviewed by the interpreting physicians.  

The Board must note that it is highly significant, in terms 
of the origin of a chronic back disability, that the veteran 
registered no pertinent complaint, and the clinical 
evaluation of his spine was normal, at his June 1985 
separation examination.  Furthermore, the veteran has not 
submitted medical records which reflect complaints or 
treatment related to a spinal disability prior to 1992 when 
chronic cervical sprain and lumbar sprain were diagnosed on 
VA examination.  At that time he provided a history of 
inservice back injury; however, the Board also notes that 
when the veteran received treatment for a back disability in 
1992, neither he nor the treating chiropractor related his 
current problems to military service.  The Board does note 
the veteran stated he received treatment for his spinal 
problems from W.G.W., M.D. in 1986 and 1987; however, a 
representative from the medical records department indicated 
no record of treatment was available for the veteran as 
records more than 7 years old are destroyed and the veteran's 
name did not appear in the computer system, which went back 
about 15 years.  

In sum, the Board finds there is no competent and probative 
medical evidence indicating the veteran's current lumbar and 
cervical spine disabilities are causally related to his 
active military service, and thus, the claims for service 
connection must be denied.  See Hickson, supra.  

In rendering this decision, the Board notes it is not 
questioning the veteran's report that he injured his back 
after falling into a quarry during service.  In fact, the 
Board notes the veteran's report of in-service injury has 
been corroborated by lay statements submitted from J.T., who 
served with him on active duty.  See written statements dated 
October 2003 and March 2005.  However, the controlling issue 
in this case is whether the veteran's current back disability 
is related to his military service, to include any injury to 
his back incurred therein, and as noted, there is no 
competent medical evidence of record relating his current 
disabilities to service.  The only evidence of record that 
links the veteran's service to the current lumbar and 
cervical spine disabilities is the veteran's own statements.  
The Board does not doubt the veteran sincerely believes his 
current back disabilities had their inception in service.  
However, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As noted above, the VA treatment records reflect the veteran 
has arthritis of the spine as well as degenerative disc 
disease; arthritis is a one of the chronic diseases for which 
presumptive service connection can be granted under 
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  However, in 
order for presumptive service connection to apply, as noted 
above, the arthritis must be manifested within one year after 
the date of the veteran's separation from service.  See 
38 C.F.R. § 3.307(a).  Here, the Board notes the veteran's 
arthritis diagnosis was rendered more than 15 years after he 
was discharged from service.  Therefore, service connection 
on a presumptive basis is not warranted in this case.  

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against the veteran's claims for service connection 
for chronic lumbosacral and cervical strain, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.  




ORDER

Entitlement to service connection for a chronic lumbosacral 
strain is denied.

Entitlement to service connection for chronic cervical strain 
is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


